Citation Nr: 1543261	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-11 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for melanoma, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to July 1968. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs, Regional Office located in Oakland, California (RO), which denied the benefits sought on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss, tinnitus, hypertension, and melanoma.  The Board finds that additional development is needed prior to adjudication of the claims. 

Initially, the Board notes that the Veteran's representative failed to respond the RO's August 2014 request to submit a VA Form 646 (or an Informal Hearing Presentation in lieu of VA Form 646).  As the matters are being remanded for additional development, the Board finds that it may proceed without prejudice to the Veteran.  The Veteran's representative may have another opportunity to submit arguments on the Veteran's behalf following the additional development and issuance of a supplemental statement of the case (SSOC). 

The Veteran has identified pertinent private treatment from Kaiser Permanente since 2008 for all his medical conditions on appeal.  See completed August 2010 VA Forms 21-4142.  However, the record reflects that the RO only requested medical records associated with the Veteran's claimed bilateral hearing loss and tinnitus.  See October 2010 notification letter.  On remand, attempt should be made to obtain those outstanding records of pertinent treatment for all of the Veteran's claimed disorders.  

In addition, the Board observes that the Veteran has only received private treatment for his medical conditions and he has claimed early onset of his conditions; however, he has only identified treatment from 2008 to 2010.  Ordinarily if a Veteran does not reply to a request for information, then the claim is decided based on the evidence of record.  In the present case, it is clear that the Veteran is being treated for his disabilities primarily outside of the VA system and mainly by private physicians.  Therefore, the records are relevant to the issues on appeal.  Considering the specific facts of this case, and to ensure fairness and due process, the Board finds that one more attempt should be made to obtain all outstanding private treatment records pertaining to the claimed disorders since the Veteran's separation from service. 

Lastly, a remand is needed to obtain a supplemental VA medical opinion that addresses whether the Veteran's current bilateral hearing loss and tinnitus is etiologically related to his in-service noise exposure.  While the record does contain the medical opinion from a March 2012 VA audiology examination report, it does not appear that the VA examiner considered the Veteran's lay statement of in-service noise exposure and onset of hearing problems in service.  Moreover, the VA examiner failed to account for the shift in audiometric results between the Veteran's enlistment and his separation.  The VA examiner only noted that the Veteran's hearing loss was within normal limits upon separation.  The March 2012 VA medical opinion is inadequate.  On remand, it is necessary to obtain an addendum medical statement from the March 2012 VA examiner, or a supplemental VA medical opinion that addresses the Veteran's lay statement and the objective evidence of shift in audiometric findings in service. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of treatment the Veteran has received for his bilateral hearing loss, tinnitus, hypertension, and melanoma since his separation from service in 1968.  The RO/AMC should request that the Veteran submit the records himself or submit appropriate VA Forms 21-4142 in order for the records to be requested.  The Veteran should be informed that if he does not submit the records himself or submit the needed VA Forms 21-4142 in order for the records to be requested that the claim will be decided without the records.   All efforts to obtain the records should be clearly documented in the claim file. 

2.  Forward the Veteran's claims folder to the examiner who conducted the March 2012 VA audiology examination, if such examiner is available, or a suitable substitutes if that VA examiner is not available.

 Based on a review of the record, the examiner should provide opinions to the following:  

(a) Is it at least as likely as not (50 percent or more likelihood) that the Veteran's currently demonstrated bilateral hearing loss disability began during or as a result of acoustic trauma during active duty.  In this regard, the examiner should consider all available service and post-service medical records, as well as the Veteran's lay statements regarding his military noise exposure and onset of hearing loss problems.

(b) Is it at least as likely as not (50 percent or more likelihood) that the Veteran's tinnitus began during or as a result of acoustic trauma during active duty, or is it associated with his bilateral hearing loss.  In this regard, the examiner should consider all available service and post-service medical records, as well as the Veteran's lay statements regarding his military noise exposure as well as his revised statement regarding the onset of tinnitus problems in service.

A complete rationale for each opinion offered should be set forth.  If additional examination of the Veteran is deemed necessary by the clinician in order to provide the requested opinion, such examination should be scheduled, with notice provided in writing to the Veteran and his representative.

3.  Thereafter, adjudicate the claims for service connection for bilateral hearing loss, tinnitus, hypertension, and melanoma.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and afforded the appropriate period to respond with a VA Form 646 (or an Informal Hearing Presentation in lieu of VA Form 646).  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




